







Amendment No. 18462590SLA-C


AMENDMENT TO CREDIT AGREEMENT
THIS AMENDMENT is entered into as of January 28, 2020, between SOUTH DAKOTA
SOYBEAN PROCESSORS, LLC, Volga, South Dakota, a limited liability company (the
"Borrower"), and COBANK, ACB, a federally-chartered instrumentality of the
United States ("Lender"). Capitalized terms used and not defined herein will
have the meanings assigned to such terms in the Agreement (as defined below).
RECITALS
The Borrower and Lender are parties to Credit Agreement Number 18462590SLA dated
as of December 28, 2016 (such agreement, as may be amended, is hereinafter
referred to as the "Agreement"). The Borrower and Lender now desire to amend the
Agreement. For that reason, and for valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Borrower and Lender agree as
follows:
1.    Section 6.1 under Article 6 of the Agreement and will amended by adding
Subsection 6.1(h) as follows:
ARTICLE 6    Negative Covenants. Unless otherwise agreed to in writing by
Lender, while this Agreement is in effect, the Borrower will not and will not
permit its Subsidiaries to:
6.1     Other Indebtedness. Create, incur, assume or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers' acceptances), letters of credit, or for the deferred purchase price of
property or services (including leases that should be accounted for on the books
of the lessee in accordance with the Accounting Standards), except for:
(h)    those operating leases, insofar as they are considered indebtedness in
accordance with the Accounting Standards, as allowed for in Section 6.11 herein.
2.Section 6.5 under Article 6 of the Agreement is amended and restated to read
as follows:
ARTICLE 6    Negative Covenants. Unless otherwise agreed to in writing by
Lender, while this Agreement is in effect, the Borrower will not and will not
permit its Subsidiaries to:
6.5    Loans and Investments. Make any loan or advance to any person or entity,
or purchase any capital stock, obligations or other securities of, make any
capital contributions to, or otherwise invest in any person or entity, or form
or create any partnerships or joint ventures, except:
(a)trade credit extended in the ordinary course of business.
(b)equity in, or obligation of, Lender.
(c)investments by the Borrower in the stock or other equities of Prairie
AquaTech, LLC, Prairie AquaTech Manufacturing, LLC, and/or Prairie AquaTech
Investments, LLC, provided that the aggregate amount of all such investments may
not exceed $10,000,000.00 at any one time outstanding, plus future retained
earnings.
(d)investments existing as of the date hereof.


1

--------------------------------------------------------------------------------





3.
Section 7.1 under Article 7 of the Agreement is amended and restated to read as
follows:

ARTICLE 7    Financial Covenants. Unless otherwise agreed to in writing by
Lender, while this Agreement is in effect:
7.1    Working Capital. The Borrower will have at the end of each period as set
forth below an excess of consolidated current assets over consolidated current
liabilities of not less than the amount shown next to such period set forth
below, except that in determining: (a) current assets, any amount available
under any revolving term promissory note hereunder (less the amount that would
be considered a current liability if fully advanced) may be included; and (b)
current liabilities, any current portion of previously designated operating
leases reclassified as capital leases are to be excluded, (all as determined in
accordance with the Accounting Standards).
Period
Working Capital
fiscal year of the Borrower
$12,500,000
for each other period for which financial statements are required to be
furnished pursuant to this agreement
$10,000,000

4.Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions contained in the Agreement and each other Loan
Document will remain unamended and otherwise unmodified and in full force and
effect.
5.This Amendment, each Promissory Note and any other Loan Document may be
executed in counterparts, each of which will constitute an original, but all of
which when taken together will constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or other
electronic means will be as effective as delivery of a manually executed
counterpart of this Amendment.
SIGNATURE PAGE FOLLOWS


2

--------------------------------------------------------------------------------





SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT
IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers, have
executed this Agreement.
 
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
 
 
 
 
 
By:
 
/s/ Mark Hyde
 
 
 
 
 
Name:
 
Mark Hyde
 
 
 
 
 
Title:
 
CFO



3

--------------------------------------------------------------------------------





SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT
IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers, have
executed this Agreement.
 
COBANK, ACB
 
 
 
 
 
By:
 
/s/ Patricia Machado
 
 
 
 
 
Name:
 
Patricia Machado
 
 
 
 
 
Title:
 
Assistant Corporate Secretary



4

--------------------------------------------------------------------------------





Exhibit A
Compliance Certificate
As of Month Ended ____________________
This Certificate is delivered pursuant to the Credit Agreement dated December
28, 2016 (as amended, restated, or otherwise modified from time to time, the
"Agreement"), by and among South Dakota Soybean Processors and CoBank, ACB. All
terms used in this certificate have the meanings given to them in the Agreement.

Working Capital (Interim)
 
 
Required to be no less than
$
10,000,000


 
 
 
 
 
 
 
 
 
Current Assets
 
 
 
(-)
Current Liabilities
 
 
 
(+)
Current portion of operating lease(s) on balance sheet
 
 
 
(+)
Term revolver availability (less current portion)
 
 
 
Working Capital
 
 
$
—


 
Compliance (Yes/No)
 
 
 

Working Capital (Fiscal Year End)
 
 
Required to be no less than
$
12,500,000


 
 
 
 
 
 
 
 
 
Current Assets
 
 
 
(-)
Current Liabilities
 
 
 
(+)
Current portion of operating lease(s) on balance sheet
 
 
 
(+)
Term revolver availability (less current portion)
 
 
 
Working Capital
 
 
$
—


 
Compliance (Yes/No)
 
 
 

Debt Service Coverage (Fiscal Year End)
 
 
Required to be no less than
1.20:1.00
 
 
 
 
 
 
 
 
Consolidated Net Income (after tax)
 
 
 
(+)
Depreciation and amortization
 
 
 
(-)
Non-Cash Patronage Income
 
 
 
(-)
Extraordinary Gain (+ Loss)
 
 
 
(-)
Gain on Asset Sale (+ Loss)
 
 
 
=
Available Cash
$
—


 
 
/
$4,000,000
$
4,000,000


 
 
Debt Service Coverage Ratio
 
 
$
—


 
Compliance (Yes/No)
 
 
 

PRINCIPAL FINANCIAL OFFICER'S CERTIFICATION
The undersigned has reviewed the financial statements pertaining to the above
calculations, and based on this review, certify to the best of my knowledge the
financial statements as accurate and complete for the period reflected. The
undersigned also hereby certifies that the foregoing is a correct statement of
financial condition and compliance as of the month end stated above, and that,
during such month, there existed at no time any condition or event which
constituted an event or which, after notice or lapse of time or both, would
constitute an event of default in the performance of any covenants contained in
the Agreement.

 
AUTHORIZED SIGNATURE (or Electronic Signature)
 
Date
 
 
 
 
 
 





--------------------------------------------------------------------------------










